Benham, Judge.
On appeal from his conviction of burglary, appellant asserts the general grounds.
Evidence presented at trial showed" that two police officers responded to a silent alarm at an appliance store at 2:33 a.m. The officers testified that, upon their arrival at the store, they saw appellant inside and arrested him. One of the officers read appellant his Miranda warnings, and questioned him after appellant said he understood his rights. Appellant then identified himself and told the officers they could find merchandise taken from the store 250 feet from the scene. The officers located a pile of merchandise which was identified as items from the store by the store’s president.
The evidence was sufficient to enable any rational trier of fact to find the appellant guilty of burglary beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Jackson v. State, 176 Ga. App. 263 (335 SE2d 885) (1985).

Judgment affirmed.


Deen, P. J., and Beasley, J., concur.

*94Decided March 10, 1987.
John W. Davis, for appellant.
Glenn Thomas, Jr., District Attorney, John B. Johnson III, Assistant District Attorney, for appellee.